Case 1:19-cv-03377-LAP Document 301-12 Filed 05/04/21 Page 1 of 5




                Exhibit L
    Case 1:19-cv-03377-LAP Document 301-12 Filed 05/04/21 Page 2 of 5



                                    Conversations	  with	  Rebbeca	  Boylan	  
	  
Tape	  A	  
	  
Alan	  M.	  Dershowitz:	  Now	  turning	  on	  a	  tape	  recorder	  and	  I’m	  recording	  with	  uh	  your	  
permission.	  So	  please	  repeat	  what	  you	  told	  me	  previously.	  
	  
Rebecca:	  Okay,	  um	  that	  Virginia	  never	  wanted	  to	  go	  after	  you	  um	  but	  she	  felt	  
pressure	  um	  by	  her	  lawyers	  and	  that	  she	  had	  never…	  I’ve	  never	  heard	  her	  mention	  
you	  as	  when	  we	  were	  kids	  or	  you	  know	  until	  very	  recently	  after	  everything	  has	  
happened	  in	  the	  media	  but	  I’ve	  never	  heard	  her	  mention	  you	  before.	  
	  
Alan	  M.	  Dershowitz;	  Okay	  thank	  you	  and	  I’m	  turning	  off	  the	  tape	  recorder.	  Thank	  
you	  so	  much.	  
	  
Tape	  B	  
	  
Alan	  M.	  Dershowitz:	  [inaudible]	  record	  and	  where	  you	  repeat	  what	  you	  basically	  
said	  to	  me	  before	  about	  the	  uh	  man	  in	  Columbus	  and	  um	  what	  he	  um	  and	  how	  they	  
intended	  to	  get	  the	  amount	  of	  money	  they	  intended	  to	  get	  from	  them.	  That’s	  crucial.	  
So	  can	  you	  give	  me	  that	  for	  just	  like	  30	  seconds?	  
	  
Rebecca:	  Okay,	  I	  mean	  she	  never	  told	  me	  his	  name.	  I	  know	  it	  from	  you	  saying	  it.	  
	  
Alan	  M.	  Dershowitz:	  We	  know	  his	  name	  of	  course.	  
	  
Rebecca:	  Okay…	  
	  
Alan	  M.	  Dershowitz:	  Tell	  me	  how	  she	  described	  him	  to	  you.	  
	  
Rebecca:	  She	  just	  said	  that	  he	  owned	  Victoria	  Secret	  and	  Limited	  Too,	  and	  that	  he	  
had	  lots	  and	  lots	  of	  money.	  You	  know,	  was	  a	  billionaire.	  
	  
Alan	  M.	  Dershowitz:	  Great.	  And	  what	  did	  they	  want	  to	  do?	  
	  
Rebecca:	  They	  wanted	  to	  sue	  him	  for	  at	  least	  half	  his	  money	  and	  use	  it	  for	  the	  
charities	  that	  they’re	  trying	  to	  start.	  
	  
Alan	  M.	  Dershowitz:	  And	  what	  would	  the	  lawsuit	  be	  based	  on?	  
	  
Rebecca:	  Oh	  I	  guess	  the…	  she	  didn’t	  say	  exactly,	  just	  being	  affiliated	  with	  Epstein	  the	  
alleged	  you	  know	  and	  partaking	  you	  know	  in	  the	  girls	  that	  he	  would	  provide	  them	  
or	  provide	  him.	  
	  
Alan	  M.	  Dershowitz:	  Yeah.	  And	  did	  they	  think	  they	  would	  have	  to	  bring	  the	  lawsuit	  
or	  would	  they	  just	  be	  able	  to	  threaten	  the	  lawsuit	  and	  he	  would	  pay	  the	  money?	  




                                                                                                                                        DERSH012225
    Case 1:19-cv-03377-LAP Document 301-12 Filed 05/04/21 Page 3 of 5



	  
Rebecca:	  She	  made	  it	  sound	  like	  to	  me	  that	  they	  were	  already	  talking	  to	  him	  and	  
they	  were,	  they	  had	  already	  you	  know	  in	  the	  process	  of	  suing	  him.	  	  
	  
Alan	  M.	  Dershowitz:	  Aha.	  And	  was	  he	  going	  to	  then	  you	  think	  settle	  it	  or	  was	  he	  
actually	  going	  to	  litigate	  it…	  what	  did	  it	  sound	  like?	  
	  
Rebecca:	  She	  didn’t	  really	  say	  but	  she	  made	  it	  sound	  like	  she	  as	  pretty	  positive	  about	  
it	  and	  then	  I	  didn’t	  hear	  about	  it	  for	  like	  months	  and	  then	  you	  know	  the	  last	  time	  she	  
talked	  about	  the	  charity,	  it	  wasn’t	  about	  him	  anymore,	  it	  was	  about	  just	  you	  know	  
raising	  money	  going	  to	  like	  you	  know	  celebrity	  charity	  events	  to	  get	  money	  or	  I	  
remember	  her	  you	  know	  showing	  she	  was	  going	  to	  do	  a	  bunch	  of	  television	  
interview	  um	  to	  raise	  the…	  and	  use	  that	  money	  that	  they	  were	  paying	  her	  for	  the	  
interviews	  to	  help	  get	  it	  started.	  
	  
Alan	  M.	  Dershowitz:	  Right	  but	  that	  would	  be…	  	  
	  
Rebecca:	  And	  the	  lawyers	  contributed	  their	  own	  money	  into	  it	  probably	  like,	  I	  don’t	  
know,	  like	  $80,000	  or	  something	  like	  that.	  
	  
Alan	  M.	  Dershowitz:	  They	  contributed	  $80,000	  to	  what,	  to	  the	  fund?	  
	  
Rebecca:	  The	  charity	  yeah,	  to	  get	  it	  started	  for	  her.	  
	  
Alan	  M.	  Dershowitz:	  And	  were	  the	  lawyers	  charging	  her	  or	  how	  did	  that	  work…	  do	  
you	  know?	  
	  
Rebecca:	  Nope,	  I	  mean,	  uh,	  she,	  to	  her,	  I	  think	  the	  result	  of	  her,	  or	  what	  do	  you	  call	  it,	  
pro	  bono,	  they	  weren’t	  charging	  anything	  for	  their,	  ya	  know.	  
	  
Alan	  M.	  Dershowitz:	  But	  did	  they	  expect	  to	  get	  something	  out	  of	  it	  if	  they	  sued	  this	  
rich	  guy	  in	  Columbus	  from	  Victoria	  Secret.	  
	  
Rebecca:	  Really,	  it’s,	  she	  didn’t	  say	  it	  exactly	  but	  that’s	  just	  kind	  of	  like,	  you	  know,	  
looking	  at	  it	  in	  retrospect,	  that’s	  how	  it	  seemed,	  you	  know,	  it	  just	  seemed	  like	  it	  was,	  
they	  saw	  an	  opportunity	  to	  make	  a	  lot	  of	  money.	  
	  
Alan	  M.	  Dershowitz:	  And	  did	  she	  mention,	  she	  didn’t	  mention	  who	  the	  lawyers	  are	  
or	  where	  they	  were	  form	  did	  she?	  
	  
Rebecca:	  No.	  I	  just	  have	  that	  paperwork	  that	  was	  sent	  to	  me	  by…	  from	  them.	  
	  
Alan	  M.	  Dershowitz:	  right.	  Sure.	  But	  do	  you	  know	  who	  sent	  it	  to	  you?	                	  
	  
Rebecca:	  Um,	  she	  sent,	  I	  mean,	  no,	  I	  don’t	  know	  exactly,	  she	  sent	  it	  to	  me…	  it	  was	  
forwarded	  from	  her	  email	  to	  my	  email.	  




                                                                                                                                                          DERSH012226
    Case 1:19-cv-03377-LAP Document 301-12 Filed 05/04/21 Page 4 of 5



	  
Alan	  M.	  Dershowitz:	  Right.	  And	  my	  understanding	  is	  that	  she	  was	  going	  to	  try	  to	  get	  
the	  uh	  ABC	  to	  uh	  give	  her	  some	  credibility	  so	  that	  that	  would	  increase	  the	  leverage	  
on	  being	  able	  to	  get	  a	  settlement	  or	  a	  lawsuit?	  
	  
Rebecca:	  Yeah,	  I	  mean…	  
	  
Alan	  M.	  Dershowitz:	  Yeah,	  alright,	  well	  I	  appreciate	  that	  and	  again	  just	  repeat	  you	  
gave	  me	  permission	  to	  record	  this	  and	  um	  would	  you	  just	  say	  yes	  so?	  
	  
Rebecca:	  Okay,	  yes.	  
	  
Alan	  M.	  Dershowitz:	  I	  appreciate	  that.	  Thank	  you.	  If	  you	  can	  think	  of	  anything	  else,	  
just	  please,	  please	  let	  me	  know	  because	  um	  this	  is	  very,	  very	  important.	  
	  
Tape	  C	  
	  
Alan	  M.	  Dershowitz:	  I’m	  recording	  now	  with	  your	  permission	  so	  just	  tell	  me	  the	  
story	  as	  as	  simply	  as	  you	  can.	  
	  
Rebecca:	  Okay	  about	  the	  interaction	  that	  I	  had	  with	  her	  where	  she	  told	  me	  about	  
what	  was	  going	  to	  happen	  when	  it	  came	  to	  starting	  this	  charity?	  
	  
Alan	  M.	  Dershowitz:	  Right.	  
	  
Rebecca:	  …	  is	  what	  you’re	  asking?	  
	  
Alan	  M.	  Dershowitz:	  Yeah,	  yeah.	  
	  
Rebecca:	  Okay.	  Um	  you	  want	  me	  to	  talk	  now.	  
	  
Alan	  M.	  Dershowitz:	  Yeah,	  sure.	  	  
	  
Rebecca:	  Ok	  alright,	  earlier	  we	  were	  together	  on	  Clemantis	  we	  had	  dinner	  at	  
Dempsey’s	  and	  she	  just	  kind	  of	  told	  me	  about	  how	  she	  was	  going	  to	  sue	  the	  man	  
who	  owned	  Limited	  Too	  and	  Victoria	  Secret	  for	  lots	  of	  money	  and	  that	  they	  were	  
going	  to	  be	  able	  to	  take	  that	  money	  and	  start	  this	  charity	  to	  help	  you	  know	  women	  
that	  had	  been	  trafficked	  and	  that	  you	  know	  there	  were	  other	  big	  names	  that	  she	  was	  
going	  to	  be	  able	  to	  um	  also	  um	  refer	  to	  what	  happened	  or	  what	  she	  said	  had	  
happened	  when	  she	  was	  younger.	  Uh	  I	  don’t	  know	  exactly	  what	  else.	  She	  didn’t	  
really	  mention	  names	  just	  one,	  just	  the	  one	  that	  I	  don’t	  remember	  his,	  the	  guy	  who	  
owns,	  you	  know,	  Victoria	  Secret	  and	  all	  that	  and	  uh	  she	  also	  said	  to	  me	  that	  when	  it	  
came	  to	  Alan	  Dershowitz	  that	  she	  did	  feel	  pressure	  to	  go	  after	  you,	  after	  him…	  um	  
her,	  you	  know	  to,	  she	  felt	  pressure	  to	  do	  it,	  she	  didn’t	  want	  to	  go	  after	  you	  
specifically,	  that	  she	  felt	  pressured	  by	  her	  lawyers	  to	  do	  that.	  	  
	  




                                                                                                                                              DERSH012227
    Case 1:19-cv-03377-LAP Document 301-12 Filed 05/04/21 Page 5 of 5



Alan	  M.	  Dershowitz:	  Alright,	  well	  thank	  you	  very	  much	  I	  really	  appreciate	  it.	  You	  
know,	  we	  were	  recording	  this	  with	  your	  permission.	  I’m	  going	  to	  turn	  off	  the	  
recording	  now.	  	  
	  
	  
	  




                                                                                                                               DERSH012228
